PER CURIAM:
Robert Miller appeals the district court’s order forfeiting $154,863 to the United States. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Miller, No. CA-04-520-1-JFM (D.Md. Feb. 1, 2005). Because the court has filed and considered Miller’s partial informal brief and his addendum to the informal brief, we deny Miller’s motion to strike the court’s order of September 8, 2005, which denied as moot the motion for extension of time to file Miller’s informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED